Citation Nr: 0729986	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for astigmatism and 
presbyopia, claimed as loss of vision. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1969 until 
November 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

In February 2006, the veteran submitted evidence pertinent to 
his claim.  This evidence was submitted more than 90 days 
after certification of the veteran's claim to the Board.  See 
38 C.F.R. § 20.1304 (2006).  The veteran's representative 
submitted a letter waiving the right to have this additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for initial review.  The evidence has been made a part 
of the claims file, and, because AOJ review has been waived, 
the Board will consider this evidence in the first instance.  
Id.

The veteran elected in his August 2004 substantive appeal to 
have a hearing and one was scheduled.  In September 2005, the 
veteran withdrew his request for a hearing before the Board.  
The veteran did not ask to have the hearing rescheduled.  
Therefore, the Board hearing request is considered withdrawn.


FINDING OF FACT

Current eye disability manifested as astigmatism and 
presbyopia are refractive errors and not diseases within the 
meaning of applicable legislation contemplated for VA 
disability compensation purposes. 


CONCLUSION OF LAW

Astigmatism and presbyopia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 4.9 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, June 2002, September 2002, and November 2002 
letters from the AOJ to the appellant partially satisfy VA's 
duty to notify.  The letters informed him of what evidence 
was necessary to establish entitlement to the benefit he 
claimed.  The veteran was advised of his and VA's respective 
duties for obtaining evidence.  He was told what VA had done 
to help his claim and what he could do to assist.  In 
addition, the veteran was informed of where to send any other 
information or evidence and what the evidence had to show to 
establish entitlement.  Notably, neither this nor any other 
letter informed the veteran that a disability rating and 
effective date would be assigned in the event the veteran was 
awarded the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473.  However, as service connection 
is denied in this case, VA's failure to provide this notice 
is not prejudicial to the veteran.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
does not prejudice the veteran.  
Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatment and examinations.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
medical examination.  See McLendon v. Nicholson, 20 Vet.App. 
76 (2006).  The Board notes that VA attempted to recover the 
veteran's Social Security Administration (SSA) records and 
was notified by SSA that the veteran's folder was destroyed 
in August 2000.  See April 2004 letter from SSA.  The Board 
has carefully reviewed such statements and medical records, 
and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
service connection. 

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  The law specifically states that mere congenital 
or developmental defects, including refractive error of the 
eye, are not considered diseases or injuries for purposes of 
entitlement to benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  

The Board finds that service connection is not warranted for 
astigmatism and presbyopia.  Private medical records 
establish that the veteran was diagnosed with astigmatism and 
presbyopia in February 1998.  The veteran contends that such 
conditions are due to working in a parts trailer with very 
poor lighting conditions in Vietnam.  According to the 
veteran, he had no vision problems upon entering the service.  
In reviewing the veteran's service records, the Board 
observes that the veteran did not have perfect vision upon 
entering the service.  At his entrance examination in July 
1969, the veteran's vision was recorded as 20/20 in the right 
eye and 20/30 in the left eye.  He was also diagnosed with a 
refractive error and, under the PULHES profile, his eyes were 
labeled "2", indicating that he possessed some medical 
condition or defect which may impose some limitations on 
classification and assignment.  The Board notes that the 
veteran's induction physical was altered by an updated 
inspection in September 1969, wherein his left eye was 
identified as 20/25 and his PULHES profile was updated to 
"1", indicating that he possessed a high level of fitness 
and was fit for any military assignment.  Service medical 
records reflect that the veteran complained of headaches, 
watery eyes, and blurred vision in March 1971.  That 
examination, as well as the veteran's separation physical in 
October 1971, detected that distant vision in both of the 
veteran's eyes had become 20/40.  

Upon the filing of this claim, the veteran was afforded an 
examination by a VA physician.  This examination was 
conducted in December 2002.  The veteran complained of 
decreased distant vision in both eyes.  Visual acuity 
examination found that the veteran had 20/40 near vision in 
both eyes, and 20/200 distance vision in both eyes.  His 
ocular health was characterized as within normal limits.  
Extraocular muscles showed full range of motion in both eyes.  
The pupils were equal, round and reactive to light.  There 
was no afferent papillary defect (APD).  The doctor opined 
that the veteran's report of tunnel vision was not related to 
any sort of pathology and may be a hysterical finding.  The 
addendum to the examination report stated that the visual 
acuity was "as likely as not" related to military service.  
A May 2003 letter from the VA doctor clarified that addendum, 
stating that the veteran's acuity was within normal limits 
and, therefore, no problem or defect existed.  The record 
therefore shows that any change in the veteran's vision over 
the years has been within normal limits and not due to any 
defects.  

Regardless, refractive error of the eyes is not a disability 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(b), 4.9 (2007).  
This includes refractive errors due to both astigmatism and 
presbyopia.  Thus, they cannot be service connected as a 
matter of law, absent evidence of aggravation by superimposed 
disease or injury, which the Board finds is not demonstrated 
in the record.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).

The Board acknowledges the memorandum of a private medical 
consultant submitted in support of the veteran's claim.  The 
February 2006 memorandum cites literature which suggests that 
the origin of myopia is due to both environmental and genetic 
factors.  The doctor also ascertains that "it is as likely 
as not" that the poor lighting conditions under which the 
veteran worked contributed to his myopia.  The memorandum, 
however, also notes that the genetic factors in this case are 
unknown.  

The Board also notes that the veteran has made multiple 
statements regarding his belief that the conditions of his 
service led to his diagnoses.  However, as a lay person with 
no medical training, the veteran is not competent to express 
a medical opinion.  Only medical professionals are competent 
to express opinions as to medical diagnoses or causation, and 
thus the veteran's opinion lacks probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  


ORDER

Entitlement to service connection for astigmatism and 
presbyopia, claimed as loss of vision, is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


